                                  Case 1:15-cr-00623-CM Document 61 Filed 10/30/20 Page 1 of 2
                                  Case 1:15-cr-00623-CM Document 59 Filed 10/29/20 Page 1 of 2
    '    ,;~   '•··
.~ j:~\~~·r:::\ .                                                 U.S. Department of Justice
 .,,                  ,·'..: ,:
   •••..•·••~•,,,../ It,'

                         ~========~
                          USDC SONY
                                                                       United States Attorney
                                                                       Southern District of New York

                                  DOCUMENT                             The Silvio J. Mollo Building
                                  ELECTRONICALLYFll.ED                 One Saint Andrew 's Plaza


                                                   Il
                                                                       New York, New York 10007

                             i    noc #:
                                       FILED:. jO . 3° ~Jo
                                                                                                                     /{)lgI
                            1 DAIE                                     October 29, 2020
                             I

BYECF                                                                                                                                   O        2-01..0
The Honorable Colleen McMahon
Chief Un ited States District Judge
Southern District of New York
                                                                                                                                OvJ,f ✓• ~cZ
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl St.
New York, NY 10007

                         Re:          United States v. Brown, 15 Cr. 623 (CM)

Dear Judge McMahon:                                                             11.   11 .,__., Iii I   -1   -   "   oJ   i......,.   J"'   '"



       The Government respectfully submits this letter to request that the Court amend the
judgment, entered today, revoking the defendant 's supervised release and sentencing the defendant .                                                       ~
to time-served with a new three-year term of supervised release to follow. Specifically, the /
Government requests that the new term of supervision be reduced to twenty-six months (two years
and two months) to be consistent with 18 U.S.C. § 3583(h). The Government apologizes for
belatedly recognizing the issue. The defense joins in this application.

        Following today's conference, the Government was reminded by Probation that, under 18
U .S.C. § 3583(h), a term of supervision that follows the revocation of a prior term of supervision
must not exceed the length of supervision authorized for the underlying conviction, and that such
new term must be reduced by any term of imprisonment imposed by the Court for the revocation.
The defendant was convicted under 18 U.S.C. § 922(g)(l), for which the maximum term of
supervised release is three years. See 18 U.S.C. § 3583(b) (setting forth maximum terms of
supervised release for classes of felonies), 3559(a) (classifying federal felonies). The Court's
sentence included a term of imprisonment of time-served, taking into account the approximately
eight months that the defendant was in custody prior to his release in April 2020. 1 Thus, the new
term of supervision cannot be greater than three years reduced by approximately eight months .




    The defendant was in custody from in or about August 23, 2019, when he was arrested, (Doc.
 No. 24), to in or about April 9, 2020, when the Court ordered him released (Doc. No. 43).
          Case 1:15-cr-00623-CM Document 61 Filed 10/30/20 Page 2 of 2
          Case 1:15-cr-00623-CM Document 59 Filed 10/29/20 Page 2 of 2

                                                                                        Page 2


The parties have conferred and agree that a new term of supervision of twenty-six months (two
years and two months) would be consistent with 18 U.S.C. § 3583(h).

       The Government respectfully requests that the Court enter an amended judgment and again
apologizes for the oversight.

                                                Respectfully submitted,

                                                AUDREY STRAUSS
                                                Acting United States Attorney for the
                                                Southern District of New York



                                          by:       Isl Jun Xiang
                                                Jun Xiang
                                                Assistant United States Attorney
                                                (212) 63 7-2289


cc
Mark Gombiner, Esq. (By ECF)
Marisa Cabrera, Esq. (By ECF)
Lisa Faro, Probation Officer (By Email)
Cristina Vigliotti , Probation Officer (By Email)
